873 F.2d 1452
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Gene DALY, Petitioner,v.DEPARTMENT OF ENERGY, Respondent.
No. 88-3413.
United States Court of Appeals, Federal Circuit.
April 28, 1989.

Before NIES, Circuit Judge, BALDWIN, Senior Circuit Judge, and BISSELL, Circuit Judge.
PER CURIAM.

DECISION

1
Daly appeals the final decision of the Merit Systems Protection Board (Board), Docket No. DE07528710341, sustaining his removal by the Department of Energy.  After reviewing the parties' submissions, we conclude that no grounds exist under our statutorily prescribed scope of review for setting aside Daly's removal.  See 5 U.S.C. Sec. 7703(c) (1982).  Accordingly, we affirm the Board's decision on the basis of the administrative judge's opinion of November 13, 1987.